Exhibit 10.4

 







TERM LOAN PROMISSORY NOTE

 

$30,000,000.00

 Tampa, Florida

 

 July 1, 2013



     

FOR VALUE RECEIVED, the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of FIFTH THIRD
BANK, an Ohio banking corporation (the “Lender”) or its assigns, at its office
located at 201 East Kennedy Boulevard, 18th Floor, Tampa, Florida 33602, the
principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) in (i)
installments of principal of (A) $125,000.00 per month during the period of time
commencing on the Closing Date through and including the first anniversary of
the Closing Date, (B) $187,500.00 per month during the period of time commencing
the day after the first anniversary of the Closing Date through and including
the second anniversary of the Closing Date, and (C) $250,000.00 per month during
the period of time commencing the day after the second anniversary of the
Closing Date through and including the Maturity Date, plus accrued interest
thereon, at the rate or rates per annum applicable to the Term Loan as provided
in the Credit Agreement dated as of July 1, 2013 (as the same may be amended,
supplemented, replaced, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), between, inter alios, the Borrower and the
Lender, on each Payment Date and (ii) a final payment of the outstanding
principal balance of this Note, together with accrued interest thereon, at the
at the rate or rates per annum applicable to the Term Loan as provided in the
Credit Agreement, on the Maturity Date, all in lawful money of the United States
of America in immediately available funds, at said office. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all out-of-pocket costs of
collection, including the reasonable attorneys’ fees of the Lender. Capitalized
or initially capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

If any payment of principal or interest is not paid when due under (whether by
acceleration or otherwise) or within ten (10) days thereafter, the Borrower
shall pay to Lender a late payment fee of 5% of the payment amount then due,
with a minimum fee of $20.00.

 

Upon the occurrence and during the continuance of an Event of Default, all
outstanding principal of this Note shall bear interest at the Default Rate, and
such default interest shall be payable on each Payment Date or upon demand or
acceleration by Lender. To the greatest extent permitted by law, interest shall
continue to accrue under the Notes at the Default Rate after the filing by or
against any Loan Party of any petition seeking any relief in bankruptcy or under
any law pertaining to insolvency or debtor relief.

 

The principal amount of this Note is subject to mandatory prepayments as
provided in Section 3.03 of the Credit Agreement.

 

All borrowings evidenced by this Term Loan Promissory Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
the holder hereof in its internal records; provided, that the failure of the
holder hereof to make such a notation or any error in such notation shall not
affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Loan Promissory Note and the
Credit Agreement. Should a conflict arise between this Term Loan Promissory Note
and the Credit Agreement, the terms of the Credit Agreement shall control.

 

 

--------------------------------------------------------------------------------

THIS TERM LOAN PROMISSORY NOTE HAS BEEN BOTH EXECUTED AND DELIVERED OUTSIDE OF
THE TERRITORIAL LIMITS OF THE STATE OF FLORIDA AND IS NOT SECURED BY REAL
PROPERTY LOCATED WITHIN THE STATE OF FLORIDA. THEREFORE, NO DOCUMENTARY STAMP
TAX IS DUE HEREOF.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

This Term Loan Promissory Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

THIS TERM LOAN PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF FLORIDA AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. THIS TERM LOAN PROMISSORY NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[SIGNATURE ON FOLLOWING PAGE]

 

 

 

 
 

--------------------------------------------------------------------------------

 

 





 



IN WITNESS WHEREOF, the Borrower has caused this Term Loan Promissory Note to be
signed by its duly authorized representative all as of the day and year first
above written.

 

SUPERIOR UNIFORM GROUP, INC.,

a Florida corporation

 

 

 

By: /s/ Andrew D. Demott, Jr.                 

       Andrew D. Demott, Jr., Executive

       Vice President, Chief Financial Officer

       and Treasurer

 

  

 

 

 Term Loan Promissory Note Signature Page

 